Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 10/20/2021. As directed by the amendment: claims 1-6 and 8-20 have been amended, no claims have been withdrawn, no claims have been cancelled, and a new claim 21 has been added.  Thus, claims 1-21 are presently under consideration in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller” in claims 9-10, 16-17, and 21. 
Because this/these claims limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [1009] discloses in a yet further implementation, the bean roasting system also includes an agitator disposed inside the drum and coupled to an agitator The controller is configured to: (1) operate the actuator to lower the hatch from the upper position to the lower position; (2) operate the agitator motor to agitate beans inside the drum whereby they exit through the opening in the lower surface of the roasting drum; (3) operate the actuator to raise the hatch from the lower position to the upper position.
Paragraph [1010] discloses the controller is configured to: (1) operate the actuator to lower the hatch from the upper position to a lower position, thereby unsealing the opening in the lower surface of the drum; (2) operate the agitator motor to rotate the agitator blades to empty contents of the drum through the opening in the lower surface of the drum; and (3) operate the actuator to raise the hatch to reseal the opening in the lower surface of the drum. 
Paragraph [1020] discloses FIG. 2 is an electrical block diagram of the roasting system 2 of FIG. l. Some reference numbers in FIG. 2 correspond to reference numbers in FIG. 1. Roasting system 2 includes a controller 42 that receives signals from sensors 40 and provides control signals to various components including valves 14 and 16, variable diverter 22, main heater 28, main blower 34, inlet component 36, outlet component 38, and optionally an auxiliary temperature modulator 44 (providing heating and/or cooling). The controller is also controllably coupled to an agitator motor 41 and a bean drop actuator 43.
 	Paragraph [1021] discloses controller 40 includes a processor 46 coupled to an information storage device 48. The information storage device 48 includes a non-transient or non-volatile storage device storing software that, when executed by processor 46, controls the various components of roasting system 2 and provides controller 42 is configured. The controller 42 can be a located at one location or distributed among multiple locations in roasting system 2. For example, controller 42 can be disposed within a housing (not shown) of roasting system 2 and/or a housing of an appropriate component of roasting system 22 such as a housing of the variable diverter 22. The controller can be electrically and/or wirelessly linked to the various components of roasting system 2.
	Paragraph [1022] discloses the controller 42 is configured to define and activate a plurality of different predetermined or predefined operating modes. Each operating mode can define a step or process in a sequence of steps and processes that are executed during the operation of the roasting system 2. An example sequence will be described with respect to FIG. 3.
	Paragraph [1025] discloses controller 42 reads signals or data from sensors 40 indicative of various temperatures within the roasting system 2. These signals or data may be indicative of a temperature of the roasting chamber 4, the catalytic converter 30, or various portions of the recirculating flow path 10. The controller 42 then modulates the directly controlled states to maintain desired temperature set points. 
Paragraph [1026] discloses the controller also configured to operate the agitator motor 41 and the bean drop actuator 43 when beans are dropped from the roasting chamber 4 to a cooling chamber. This will be described in detail infra. 
Paragraph [1027] discloses FIG. 3 is a flowchart representing an example sequence of operation 50 for the roasting system 2. Each step of the operational sequence is based upon a predetermined operating mode an indicator for which is  controller 42. For each of these steps the controller 42 controls various components as discussed with respect to FIG. 2. 
Paragraph [1049] discloses as part of step 88 the controller 42 sends a control signal to adjust a power input to the heater 28. Then steps 84 and 86 are repeated. When according to step 86 the temperature TcT of the catalytic converter 30 is within the specified range, the loop proceeds to step 84 to continue monitoring the temperature Tcr of the catalytic converter 30.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "40" and "42" have both been used to designate “controller”, see paragraph [1021] for example.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added material which is not supported by the original disclosure as follows: “wherein: 
 a first control signal to the actuator to operate the actuator to lower the hatch from the upper position to the lower position, and 
the controller configured to send a second control signal to operate the agitator motor to rotate the agitator blades to empty the contents of the roasting drum through the opening.” Examiner is unable to find any support for the amendment in the original specification.  Furthermore, Examiner respectfully requests that applicant directs the examiner to the disclosure for any new recited limitations.
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, recites the limitation "the lower surface" at lines 5 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the lower surface” and “a lower inside surface” as recited in the preceding claim 1 at line 2 and to whether they are the same or different. Further clarification is required to either further differentiate (the lower surface) or provide proper antecedent basis.
Claim 15 recites the limitations "a lateral size" of the lower sheet and “a lateral size of the upper sheet” at line 5 renders the claim indefinite. It is unclear for whether these lateral sizes are the same as the ones recited in the preceding claim 11 at line 2. If they are so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Regarding claim 16, recites the limitation "the lower surface" at lines 4, 16 and 18 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the lower surface” and “a lower inside surface” as the one recited at line 3 and to whether they are the same or different. Further clarification is required to either further differentiate (the lower surface) or provide proper antecedent basis.
In claim 17, there is a similar issue with the limitation “the lower surface" at lines 2-3 in the claim as set forth above in claim 16.
Claims 10 and 18-21 are also rejected because each claim depends on rejected claims 1 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al. (US 2,418,275) in view of RIMSHA et al. (US 2,652,708).
Regarding claim 1, O'TOOLE et al. discloses a bean roasting system (see at least figures 1 and 2), comprising: 
a roasting drum 26 (fig.11, i.e. roasting oven) having a lower inside surface defining an opening 28 (fig. 11); 
a hatch 29 (fig. 11, i.e. a door) having an upper surface (not labeled) (col. 3, lines 25-33); and an actuator 52 (fig. 12) configured to position the hatch in at least two positions including an upper position (i.e. a closed position) and a lower position (i.e. open position), the hatch 29 (fig. 11, i.e. a door) seals the opening 28 (fig. 11) in the lower inside surface of the roasting drum 26 (fig.11, i.e. roasting oven) when the hatch 29 (fig. 11, i.e. a door) is in the upper position, beans (i.e. coffee beans) exit through the opening 28 (fig. 11) in the lower inside surface of the roasting drum 26 (fig.11, i.e. roasting oven) when the hatch 29 (fig. 11, i.e. a door)  is in the lower position (col. 5, lines 13-20).

However, RIMSHA et al. teaches the hatch 34 (fig. 4, i.e. the door) having an upper sheet 100 (fig. 4, i.e. the rear panel) and a lower sheet 98 (fig. 4, i.e. the front panel) that is disposed between the upper sheet and an interior of the roasting drum T (fig. 4, i.e. a tub). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the O'TOOLE et al.‘s reference, to include such hatch/door arrangement as set forth above, as suggested and taught by RIMSHA, for the purpose of forming a lip portion which tightly engaged an annual rubber insert to close the tub (col. 4, lines 25-29).
With respect claim 2, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which O'TOOLE further discloses wherein the opening 28 (fig. 11) in the lower inside surface of the roasting drum 26 (fig.11, i.e. roasting oven) is bounded by a vertical inwardly facing edge, the hatch 29 (fig. 11, i.e. a door) having a vertical outwardly facing edge extending downwardly from the upper surface which closely matches the vertical inwardly facing edge (see figure 11).
With respect claim 5, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which O'TOOLE further discloses wherein the hatch 29 (fig. 11, i.e. a door) is rotationally mounted to a lower outside surface of the roasting drum 26 (fig.11, i.e. roasting oven) about a hinge axis 
With respect claim 6, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which O'TOOLE further discloses wherein the roasting drum 26 (fig.11, i.e. roasting oven) defines a horizontal central axis (see figure 1, i.e. a horizontal central axis along the horizontal shaft 40), the hinge axis (i.e. along the shaft 30) is substantially parallel to the central axis of the roasting drum (see figure 11).
With respect claim 7, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which O'TOOLE further discloses wherein the hatch 29 (fig. 11, i.e. a door) has a major axis (i.e. in closed position along the horizontal shaft 40) that is substantially parallel to the hinge axis (i.e. along the shaft 30).
With respect claim 8, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which O'TOOLE further discloses an agitator 41 (fig. 11) disposed inside the roasting drum 26 (fig.11, i.e. roasting oven) and coupled to an agitator motor 43 (fig. 1) (col. 3, lines 56-69).
With respect claim 11, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which RIMSHA further discloses wherein the lower sheet 98 (fig. 4, i.e. the front panel) has a lateral size greater (see figure 4) than a lateral size of the upper sheet 100 (fig. 4, i.e. the rear panel).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to 
With respect claim 13, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which RIMSHA further discloses wherein the lower sheet 98 (fig. 4, i.e. the front panel) includes an upward facing surface (i.e. the lip portion) to seal to a lower outside surface of the roasting drum T (fig. 4, i.e. a tub) when the hatch 34 (fig. 4, i.e. the door) is in a closed position (see figure 4). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such sheet/panel arrangement as set forth above, as suggested and taught by RIMSHA, for the purpose of forming a lip portion which tightly engaged an annual rubber insert to close the tub (col. 4, lines 25-29).
With respect claim 14, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which RIMSHA further discloses a bracket 108 (fig. 4, i.e. the latch) attached to the lower sheet 98 (fig. 4, i.e. the front panel); and a linkage 114 (fig. 4, i.e. a solenoid plunger arm) coupling the bracket 108 (fig. 4, i.e. the latch) to the actuator 112 (fig. 4, i.e. the solenoid).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such hatch/door mechanism/arrangement as set forth above, as suggested and taught by RIMSHA, for the purpose of forming a lip portion which tightly engaged an annual rubber insert to close the tub (col. 4, lines 25-29).
claim 15, O'TOOLE et al. in view of RIMSHA et al. discloses the limitations of the claimed invention as set forth above of which RIMSHA further wherein: the upper sheet 100 (fig. 4, i.e. the rear panel) defines an outwardly facing edge closely matching an inwardly facing edge of the opening (not labeled, see figures 2 and 4, i.e. the opening of the tub T) and forming a hermetic seal (i.e. an annular rubber insert 102’) when the hatch 34 (fig. 3, i.e. the door) is in a closed position (see figure 4) (col. 4, lines 25-29); and the lower sheet 98 (fig. 4, i.e. the front panel) has a lateral size greater (see figure 4) than a lateral size of the upper sheet 100 (fig. 4, i.e. the rear panel), the lower sheet 98 (fig. 4, i.e. the front panel) includes an upward facing surface (i.e. the lip portion) to seal to a lower outside surface of the roasting drum T (fig. 4, i.e. a tub) when the hatch 34 (fig. 3, i.e. the door) is in the closed position (see figure 4).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such hatch/door arrangement(s) as set forth above, as suggested and taught by RIMSHA, for the purpose of forming a lip portion which tightly engaged an annual rubber insert to close the tub (col. 4, lines 25-29).

Claims 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al. (US 2,418,275) in view of RIMSHA et al. (US 2,652,708) as applied to claim 1 above, and further in view of Woolsey et al. (US 2,141,586).
Regarding claim 3, O'TOOLE et al. in view of RIMSHA et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the roasting drum defines a horizontal central axis, the opening in the lower inside surface of the 
However, Woolsey et al. teaches wherein the roasting drum 2 (fig. 2, i.e. casing) defines a horizontal central axis (not labeled, see figure 1 – i.e. a horizontal central axis along the shaft 38), the opening 12 (fig. 2) in the lower inside surface of the roasting drum 2 (fig. 2, i.e. casing) has a major axis (not shown) that is substantially parallel (see figures 1-2) to the central axis of the roasting drum 2 (fig. 2, i.e. casing). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such drum arrangement as set forth above, as suggested and taught by Woolsey, for the purpose of providing a suitable condition for material being roasted (page 1, lest column, lines 9-10).
With respect to claim 9, O'TOOLE et al. in view of RIMSHA et al. and Woolsey et al. discloses the limitations of the claimed invention as set forth above including of which O'TOOLE further discloses operate the agitator motor 43 (fig. 1) to agitate the beans (i.e. coffee beans) inside the roasting drum 26 (fig.11, i.e. roasting oven) to exit through the opening 28 (fig. 11) in the lower surface of the roasting drum 26 (fig.11, i.e. roasting oven). 
Woolsey discloses a controller (page 1, left col., lines 11 - right col., lines 7, i.e. a control member and/or control means) configured to: operate the actuator (page 2, left column, lines 7-72, i.e. the actuating means assembly) to lower the hatch 13 (fig. 2, i.e. doors) from the upper position (i.e. a closed position, see figure 3) to a lower position (i.e. an open position as seen in figure 2).  It would have been obvious before the 
With respect to claim 10, O'TOOLE et al. in view of RIMSHA et al. and Woolsey et al. discloses the limitations of the claimed invention as set forth above of which Woolsey further discloses wherein the controller (page 1, left col., lines 11 - right col., lines 7, i.e. a control member and/or control means) is further configured to operate the actuator (page 2, left column, lines 7-72, i.e. the actuating means assembly) to raise the hatch 13 (fig. 2, i.e. doors) from the lower position (i.e. an open position as seen in figure 2) to the upper position (i.e. a closed position, see figure 3).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such control means as set forth above, as suggested and taught by Woolsey, for the purpose of  providing an automatically opening the bottom doors at the expiration of the roasting period, whereby the nuts or material is discharged from the oven into a suitable receiving means, positioned therebeneath (page 1, left col., lines 21-26).

Claim 4 isO'TOOLE et al. (US 2,418,275) in view of RIMSHA et al. (US 2,652,708) as applied to claim 1 above, and further in view of Husk et al. (US 2,522,448).
Regarding claim 4, O'TOOLE et al. in view of RIMSHA et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the roasting drum defines a horizontal central axis and defines an axial distance between a back end of the roasting drum and a front end of the roasting drum, the opening in the lower inside surface has a major dimension that spans most of the axial distance.
However, Husk teaches wherein the roasting drum 18 (fig. 14, i.e. called a drum or a basket) defines a horizontal central axis (see figure 5, i.e. along the shaft 16) and defines an axial distance between a back end of the roasting drum and a front end of the roasting drum, the opening (col. 3, lines 26-29) in the lower inside surface has a major dimension that spans most of the axial distance (see figure 5, i.e. the gate 35 spans more 2/3 the length of the drum/basket 18). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such drum arrangement(s) as set forth above, as suggested and taught by Husk, for the purpose of controlling the same in a manner adapted uniformly and continuously to cook successive batches of the product (col. 1, lines 44-47).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al. (US 2,418,275) in view of RIMSHA et al. (US 2,652,708) as applied to claim 1 above, and further in view of Kim (US 6,279,462 B1).
Regarding claim 12, O'TOOLE et al. in view of RIMSHA et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the upper 
However, Kim teaches wherein the hatch includes an upper sheet 40 (fig. 3, i.e. the upper door) and a lower sheet 41 (fig. 3, i.e. an observation window); wherein the upper sheet 40 (fig. 3, i.e. the upper door) is coupled to the lower sheet 41 (fig. 3, i.e. an observation window) by one or more of a screw, a press fit pin, and a rivet 44 (not labeled in figure 3). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such hatch/door arrangement as set forth above, as suggested and taught by Kim, for the purpose of achieving uniform mixing and heating.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al. (US 2,418,275) in view of Woolsey et al. (US 2,141,586) and Preedit (US 2,024,062).
Regarding claim 16, O'TOOLE et al discloses a bean roasting system (see at least figures 1 and 2) comprising: 
a roasting drum 26 (fig.11, i.e. roasting oven) defining a horizontal axis (not labeled, i.e. the horizontal axis is along the horizontal shaft 40), a back end (see figure 2, i.e. where adjacent to the rear chamber 24) and a front end (i.e. where adjacent to the front chamber 22), the roasting drum having a lower inside surface defining an opening 28 (fig. 11); 

an actuator 52 (fig. 12) coupled to the hatch 29 (fig. 11, i.e. a door);
22Attorney Docket No. BWCC-003/OIUS 327559-2008an agitator having agitator blades 41 (fig. 11); 
an agitator motor 43 (fig. 1) coupled to the posterior end of the axial shaft 40 (fig. 1) proximate to the back end of the roasting drum 26 (fig.11, i.e. roasting oven).
O'TOOLE et al discloses all the limitations of the claimed invention as set forth above, except for the agitator blades mounted to an axial shaft, the axial shaft having a posterior end; a door mounted rotationally relative to the roasting drum, the door having a glass plate for viewing contents of the roasting drum when the door is closed relative to the roasting drum; and a controller configured to: operate the actuator to lower the hatch from the upper position to a lower position, thereby unsealing the opening in the lower surface of the roasting drum; and operate the agitator motor to rotate the agitator blades to empty contents of the roasting drum through the opening in the lower surface of the roasting drum.
However, Woolsey et al teaches the agitator blades 36 (fig. 2) mounted to an axial shaft 38 (fig. 2), the axial shaft having a posterior (page 2, right column, lines 6-18); and a controller (page 1, left col., lines 11 - right col., lines 7, i.e. a control member and/or control means) configured to: operate the actuator (page 2, left column, lines 7-72, i.e. the actuating means assembly) to lower the hatch 13 (fig. 2, i.e. doors) from the upper position (i.e. a closed position, see figure 3) to a lower position (i.e. an open position as seen in figure 2), thereby unsealing the opening in the lower surface of the 
Moreover, Preedit teaches a door 35 (figs. 1 and 2) mounted rotationally relative to the roasting drum 3 (figs. 1 and 2), the door having a glass plate 38 (figs. 1 and 2) for viewing contents of the roasting drum when the door is closed relative to the roasting drum (page 1, right column, lines 40-45). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such door as set forth above, as suggested and taught by Preedit, for the purpose of monitoring the roasting contents in the roasting chamber (page 1, left column, lines 21-23).
With respect to claim 17, O'TOOLE et al in view of Woolsey et al and Preedit discloses the limitations of the claimed invention as set forth above of which Woolsey further discloses wherein the controller (page 1, left col., lines 11 - right col., lines 7, i.e. a control member and/or control means) is further configured to operate the actuator (page 2, left column, lines 7-72, i.e. the actuating means assembly) to raise the hatch 13 (fig. 2, i.e. doors) to reseal the opening in the lower surface of the roasting drum 2 .

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al. (US 2,418,275) in view of Woolsey et al. (US 2,141,586) and Preedit (US 2,024,062) as applied to claim 16 above, and further in view of RIMSHA et al. (US 2,652,708).
Regarding claims 18-19, O'TOOLE et al. in view of Woolsey et al. and Preedit discloses all the limitations of the claimed invention as set forth above, except for wherein the hatch includes an upper sheet and a lower sheet, the lower sheet having a lateral size greater than a lateral size of the upper sheet; and wherein the lower sheet includes an upward facing surface that extends beyond the lower sheet and seals to a lower outside surface of the drum when the hatch is the upper position.
However, RIMSHA teaches wherein the hatch 34 (fig. 4, i.e. the door) includes an upper sheet 100 (fig. 4, i.e. the rear panel) and a lower sheet 98 (fig. 4, i.e. the front panel), the lower sheet 98 (fig. 4, i.e. the front panel) having a lateral size greater (see figure 4) than a lateral size of the upper sheet 100 (fig. 4, i.e. the rear panel); and wherein the lower sheet 98 (fig. 4, i.e. the front panel) includes an upward facing surface (i.e. the lip portion) that extends beyond the lower sheet 98 (fig. 4, i.e. the front panel) and seals to a lower outside surface of the drum T (fig. 4, i.e. a tub) when the .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al. (US 2,418,275) in view of Woolsey et al. (US 2,141,586), Preedit (US 2,024,062), and RIMSHA et al. (US 2,652,708) as applied to claim 18 above, and further in view of Husk et al. (US 2,522,448).
Regarding claim 20, O'TOOLE et al. in view of Woolsey et al., Preedit, and RIMSHA et al. discloses all the limitations of the claimed invention as set forth above, except for a bracket attached to the lower sheet and a linkage coupling the bracket to the actuator.
However, Husk et al. teaches a bracket 45 (fig. 5) attached to the lower sheet and a linkage 55 (fig. 5) coupling the bracket to the actuator (53). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such bracket and linkage as set forth above, as suggested and taught by Husk, for the purpose of automatically controlling the same in a manner adapted uniformly and continuously to roasting the product.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al (US 2,418,275) in view of Woolsey et al (US 2,141,586) and Preedit (US 2,024,062) as applied to claim 16 above, and further in view of Mehmandoust (US 20010047595) and Clark et al. (US 6,497,276 B2).
Regarding claim 21, O'TOOLE et al. in view of Woolsey et al. and Preedit discloses all the limitations of the claimed invention as set forth above, except for wherein: the controller configured to send a first control signal to the actuator to operate the actuator to lower the hatch from the upper position to the lower position, and the controller configured to send a second control signal to operate the agitator motor to rotate the agitator blades to empty the contents of the roasting drum through the opening.
However, Mehmandoust teaches wherein: the controller (340) configured to send a first control signal (342, 376) to the actuator (234, i.e. a motor) to operate the actuator to lower the hatch (140, i.e. the door) from the upper position (i.e. close door) to the lower position (i.e. open door) (¶ 0079, 0081). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such controller as set forth above, as suggested and taught by Mehmandoust, for the purpose of removing the material(s) from the chamber (¶ 0016).
Moreover, Clark et al. teaches the controller (118) configured to send a second control signal to operate the agitator motor (126) to rotate (i.e. actuate or move) the agitator blades (44, 58, 60, i.e. vent gate, inlet gate and outlet gate) to empty the contents (i.e. airflow) of the roasting drum (28, i.e. a chamber) through the opening (56, .

Response to Amendment
Applicant’s amendments have not overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection from previous Office action as set forth above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments on pages 7-8 of the REMARKS that “More specifically, the 
Office Action at page 11 relies on Woosley for purportedly disclosing the above-quoted claim recitation, referencing "page 2, left column, lines 7-72, i.e., the actuating means assembly". Independent claim 16, however, does not recite an "actuating means assembly," but instead recites a "controller" to operate an "actuator". The lengthy cited passage of Woosley fails to disclose both a controller and an actuator. At best, Woosley discloses a pair of links 16: "The means provided for thus operatively connecting together the upper and lower doors is best 
In response to applicant’s arguments as set forth above, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the “the actuating means assembly” feature refers to an actuator, not the controller. The controller limitation is “a control member and/or control means” in Woolsey’s reference (page 1, left col., lines 11 - right col., lines 7) even though Examiner did not point out in the Office action but cited the passage. Since MPEP 706.02(j) merely states that it is preferable (i.e. not mandatory) for the examiner to point out the location of the relevant teachings in making a rejection, Applicant is requested to supply citations of pertinent case law (not dicta) or BPAI decisions stating that it is mandatory for a proper rejection to point out the exact locations of the relevant teachings.  With respect to the empting the contents in the casing (2), Woolsey’s reference teaches means for varying the roasting period to suit the condition of material being roasted (page 1, left column, lines 8-10) and interrupting/adjustment during operation using control means to discharge the roasted 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761